Title: Enclosure D: Comparative Statement of the Expenditure and Revenue to the End of the Year 1793, 14 November 1792
From: Treasury Department,Hamilton, Alexander
To: 



D.
Comparative Statement of Expenditure and Revenue, to the End of the Year 1793.

Expenditure.


Amount from the commencement of the year 1791, to the end of the year 1792, as stated in a report to the House of Representatives of the 23d. January last
7.082.197.74


Additional Appropriation for the War department, per Act of the 2nd. of May, 1792, for raising a farther sum of money for the protection of the frontiers &c.
673.500.  


Appropriations by an Act of the 8th. of May 1792, intitled “An Act making certain appropriations therein specified.”
84.497.90.


Monies requisite by estimate for the current service of 1793.
1.616.785.10.


Interest on the public debt for the same year
 2.849.194.73.


Total Expenditure
12.306.175.47.



Ways and Means.


Net product of duties on Imports and Tonnage, for the year 1791, as ascertained
3.403.195.18


Ditto for the year 1792, as estimated (a)
3.900.000.  


Ditto for the year, 1793, (b)
4.000.000.  


Ditto of duties on home made spirits for one half year of 1791, (c)
150.000.  


Ditto for 1792 (c.)
400.000.  


Ditto for 1793 (c.)
400.000.  


Surplus, which will probably remain unexpended of the sums appropriated for the War department for 1792. (d.)
   140.000.  


Total Ways and Means,
12.393.195.18.


Notes.
(a) This sum is estimated by adding to the ascertained product of the year 1791, an ascertained excess of the product of the first two quarters of the year 1792, beyond the product of the first two quarters of the year 1791, being 252.319 dollars, and eleven cents, and the estimated product, for a half year of the additional duties on imports, laid during the last Session of Congress, and commencing on the first of July last, being 261.750 dollars. According to the information hitherto received at the Treasury, there is every probability that the amount of the duties, for the last half year of 1792, will fully equal this calculation of their product; if in the ratio of the first half year, will exceed it.
(b) This Estimate proceeds on the basis of the product of 1792, making a compromise of two considerations; one, an increase, which may be expected, equal to the difference between a whole and a half year’s product of the additional duties above mentioned; the other, a decrease, which may arise, from a defalcation of the duties on foreign spirits, in consequence of the increase of domestic distillation. There is good ground to conclude, that the sum stated will rather fall short of, than exceed the actual product.
(c.) This branch of the revenue is not yet in complete order; but enough is ascertained by actual returns, to afford a moral certainty, that the product cannot be materially less than is here stated.
(d.) This surplus is thus deduced:


The total Appropriation for the War department for the year 1792, is

1.081.146.68.


The total expenditure to the 27th. of October, was
690.796.  



The sum at that time estimated by the Secretary at War, to be further necessary to the end of the year, exclusive of provision supplies, is
218.950.  



For provisions and contingencies, may be stated a farther sum of
 30.000.  





939.746.  





Balance which will probably remain unexpended
}



141.400.68.


Some inconsiderable appropriations for particular purposes are unnoticed, because certain casual funds will probably, nearly, if not altogether balance them.

Treasury Department, November 14th: 1792.
Alexander Hamilton

